Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments filed with the response are acknowledged.  Claims 1- 16 remain pending with claims 1-7, 9, and 15 under examination.
The examiner is open to interview to advance prosecution on the merits and invites applicant to schedule such if of value.

Election/Restrictions - Maintained
Applicant's election with traverse of Group I (product), claims 1-15, as drawn to elected species Formula 2 (claim 9, bearing the only peptide described, SEQ ID NO: 1, GYHWYGYTPQNVI), in the reply filed on 10/30/20 is acknowledged.  The group traversal is on the ground(s) that the inventions are technically linked; however, this is not found persuasive because that technical feature was found to be known and therefore not special, rendering the claim groups lacking unity.  Should allowable subject matter be found as to Group I (product), the non-elected Group II may be eligible for rejoinder under In re Ochiai/Brouwer.  Regarding the species election, while applicant traversed the species election, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Per standard restriction species election practice, should the elected species be found allowable, the examiner will move on to searching the ‘next’ species.
Claims 1-7 and 9 are examined on the merits as drawn to the elected species (Formula 2, claim 9).

	
Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7, 9 and 15, as drawn to the elected species of Formula II (claim 9), remain rejected under 35 U.S.C. 103 as being unpatentable over Fontenot et al. (Targeting of the epidermal growth factor receptor with mesoporphyrin IX-peptide conjugates. J. Porphyrins Phthalocyanines, Vol. 20, pp. 352-366, Jan. 2016 (also cited in the 1/9/19 IDS, published Jan. 2016, 6 months before the instant priority date)) in view of Kim et al. (Photosensitizer-conjugated polymeric nanoparticles for redox-responsive fluorescence imaging and photodynamic therapy. J. Mater. Chem. B, Vol. 1, pp. 429-431,2013 (also cited in the 1/9/19 IDS)) and Tsubusaki et al. (U.S. Publication No. 20170290919; equivalent of U.S. Patent No. 10,377,837 and WO2016/063959).
The Elected/Claimed Invention:  Photosensitizing agents bound to peptide SEQ ID NO: 1 (GYHWYGYTPQNVI; the elected and only peptide with written description and listed the sequence listing; known to bind to EGFR) via standard linkers (e.g. disulphide bond).
	With regard to instant claims 1-3,6, and 15, Fontenot (“Targeting of the epidermal growth factor receptor with mesoporphyrin IX-peptide conjugates”; see abstract, test data, scheme 1) teach compounds bearing the MPIX photosensitizer bound to peptide GYHWYGYTPQNVI (instant SEQ ID NO: 1), which bears affinity for the EGFR (tryptophan relevance).  
	Fontenot does not expressly teach elected Formula 2 (claim 9), as Fontenot does not teach the linker claimed therein between the photosensitizing agent and peptide GYHWYGYTPQNVI of Fontenot.
	Regarding the linker and instant claims 4-5, 7, and 9, the two secondary references cited, Kim (“Photosensitizer-conjugated polymeric nanoparticles for redox-responsive fluorescence 
Thus, instant claims 1-7, 9, and 15, as drawn to the elected Formula 2 (claim 9) would have been prima facie obvious to arrive at based on Fontenot in view of Kim and Tsubusaki.
Response to Amendments/Arguments
	Applicant’s amendments and arguments are acknowledged but not yet found persuasive.  The amendments clarify that the linker in question is “cleavable” and that e.g. the cleavable linker may be one selected from a linker cleaved by an intracellular reducing agent (e.g. disulphide linkers as employed in secondary references Kim and defined in Tsubusaki above).  Thus, the prior art of record applied is not affected by the amendments.  
In response to applicant's arguments, the fact that applicant has recognized another advantage (e.g. the quenching effect of tryphophan on the photosensitizing agent when a small cleavable linker is employed such as a disulphide linker) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, primary reference Fontenot teach the claimed elected peptide bound to a photosensitizer via a linker.  The fact that the linker therein is PEG does not alter the fact that a prima facie case of obviousness is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).